DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 08/18/2021 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,112,331. Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Instant Application
Patent No. 11,112,331
Claim 21. 
 
A wrap assembly configured to affix to a cable accessory in-line with a cable within a cable circuit, the wrap assembly comprising: 
a wrap component configured to affix to the cable accessory; and 


a distributed sensing fiber embedded within the wrap component, wherein the distributed sensing fiber is connected at a first end of the wrap assembly to a distributed sensing system of the cable circuit via a fiber of the cable, wherein the distributed sensing fiber is configured to provide measurements to the distributed sensing system indicating that an anomaly event occurred at the cable accessory.
Claim 1. 
 
A wrap assembly configured to affix to a cable accessory in-line with a cable within a cable circuit, the wrap assembly comprising: 
a wrap comprising a top layer and a substrate layer, wherein the wrap assembly is configured to affix to a cable accessory in-line with a cable; and 

a distributed sensing fiber embedded within the wrap between the top layer and the substrate layer, wherein the distributed sensing fiber is connected at a first end of the wrap assembly to a distributed sensing system of the cable via a fiber running the length of the cable, wherein the distributed sensing fiber is configured to provide measurements to the distributed sensing system indicating that an anomaly event occurred at the cable accessory. 

Claim 41.

A system for monitoring both cables and cable accessories included within a cable circuit using distributed sensing, the system comprising: 

a distributed sensing system configured to receive measurements from one or more distributed sensing fibers and identify where within a cable circuit an anomaly event occurred based on the received measurements, wherein the cable circuit comprises 

a cable and at least one cable accessory in-line with the cable; 

a first distributed sensing fiber connected directly to the distributed sensing system and associated with the cable; and 

a second distributed sensing fiber associated with the at least one cable accessory and connected to the distributed sensing system via the first distributed sensing fiber, wherein the second distributed sensing fiber is configured to provide measurements to the distributed sensing system indicating that an anomaly event occurred at the cable accessory.
Claim 14. 

A system for monitoring both cables and cable accessories included within a cable circuit using distributed sensing, the system comprising: 

a distributed sensing system configured to receive measurements from one or more distributed sensing fibers and identify where within a cable circuit an anomaly event occurred based on the received measurements, wherein the cable circuit comprises 

a cable and at least one cable accessory in-line with the cable; 

a first distributed sensing fiber connected directly to the distributed sensing system and running the length of the cable; and 

a second distributed sensing fiber associated with the at least one cable accessory and connected to the distributed sensing system via the first distributed sensing fiber, wherein the second distributed sensing fiber is configured to provide measurements to the distributed sensing system indicating that an anomaly event occurred at the cable accessory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855